Citation Nr: 1627167	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for the Veteran's service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1989 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in August of 2015.  At that time, the Board denied the Veteran's claims for an increased rating of her left ankle disability, left hip disability, and migraine headaches.  The Board also determined that referral for an extraschedular rating was not warranted in this case.  This decision was then appealed to the United States Court of Appeals for Veterans Claims (the Court), who issued a partial remand order of the Board's decision on April 16, 2016.  In this remand order, the Court explicitly did not disturb the Board's holdings with respect to the issues of the Veteran's left ankle disability, left hip disability, and extraschedular referral.  The Court did, however, vacate the Board's decision with respect to the Veteran's claim for an increased rating of her migraine headaches based on the Court's determination that the Board did not provide adequate reasons and bases for denying a 50 percent rating.  Accordingly, the Veteran's claim for an increased rating of her migraine headaches is once again before the Board for appellate consideration.  


FINDINGS OF FACT

1. The Veteran can experience multiple migraine headaches per month.

2. The Veteran does not experience very regular and completely prostrating migraines.

3. The Veteran retains the ability to satisfactorily complete her work duties, despite the occurrences of her migraine headaches and any related absenteeism.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's service-connected migraine headaches have not been satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14; DC 8100.  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With specific reference to claims for increased ratings, the VCAA requires only that the Veteran be informed of the evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in the severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates as assigned.  See Vazquez-Flores v. Shinseki, 580. F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, which she declined.

The Veteran was also provided VA examinations, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55; 38 C.F.R. § 4.2 (1994).  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during this claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Finally, the Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's migraines have been rated at 30 percent under DC 8100, which does concern migraine headaches.  Under this DC, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent is warranted for migraines with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a.

The rating criteria does not define the phrases "prostrating" and "economic inadaptability".  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY p. 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  Furthermore, the Board is aware of the distinction between the concept of "economic inadaptability" and "unemployability," as was discussed by the Court in Pierce v. Principi, 18 Vet. App. 440 (2004).

The rating criteria also do not define the term "severe."  Rather than applying a mechanical formula for these terms, the Board must evaluate all of the evidence in order to make an equitable and just decision.  38 C.F.R. § 4.6.  In reaching such a decision, the Board notes that the use of such terminology by examiners, while probative, is not dispositive of these matters.

Looking to those criteria for rating the Veteran's disability, the record reflects that in May 2006 the Veteran reported to her treatment team that she had experienced two migraines.  In December 2006 and July 2007, she had normal neurological evaluations and her physician noted good migraine control.  In September 2007, she reported having three to four migraines per month, and medications were noted to provide inadequate control of her migraines through August 2008.  However, by February 2009, medications again provided adequate control and continued to provide adequate control in March 2009, November 2009, May 2010, September 2010, December 2010, April 2011, and June 2014.

In addition to these treatment notes, the Veteran was first examined by a VA medical examiner as part of this claim in April 2006.  At that time, the Veteran reported having experienced several migraines per month, which each last from a few hours to two days in duration.  The examiner then described the Veteran as reporting "suboptimal" functioning during such migraines.  The Veteran also reported during this examination that she experienced nausea and vomiting because of her migraines, as well as sensitivity to light and sound.  

The Veteran was next examined in June 2011.  During this examination, the Veteran reported migraine headaches in various areas of her head.  She also stated that her headaches were sometimes accompanied by reddening eyes, pain around the eyes, blurred vision, flashes of lights, photophobia, and phonophobia.  The Veteran went on to explain that her headaches had caused to her to miss less than ten days of work in the last six months, not including days in which the Veteran had to leave early from work.  More specifically, the Veteran reported that she has "incapacitating headaches" two to three times per month, which require her to lie down in a dark and quiet room for many hours until her headache improves to allow her to function.  However, the Veteran reported that she is able to work with her milder forms of headaches, but that she has to turn down the lights in her work area.  

During the Veteran's April 2014 VA examination, the Veteran reported that her migraines result in constant head pain, pulsating or throbbing head pain, pain localized to one side or both sides of the head, pain that worsens with physical activity, nausea, sensitivity to light and sound, and changes in vision.  The Veteran also reported missing more than a week of work in the last six months, plus partial days, but she worked many days despite her migraines.  She reported incapacitating migraines two to three times per month, but again reported that she often worked to fulfill her responsibilities.  The Veteran once again stated that she often turned down the lights in her work area.

In a July 2014 addendum, the examiner opined that the Veteran had one prostrating attack every month over the last several months.  The examiner also opined that the Veteran did not have very prostrating and prolonged attacks productive of severe economic inadaptability.  

In addition to the Veteran's treatment and examination notes, the Board also notes that in October 2012, the Veteran submitted a statement in which she alleged that she experiences headaches three to four times per month.  However, the Veteran also stated that she often works with her headaches.

These being the most salient facts with respect to this claim, the Board finds that a 50 percent rating in this case is not warranted.  In reaching this conclusion, the Board looks first to the qualitative differences between the criteria for a 30 percent rating and a 50 percent rating.  Specifically, the Board takes notice of the inclusion of terms "very frequent" and "completely" with respect to any prostrating attacks the Veteran experiences.  These additional modifiers indicate that both the frequency of the prostrating attacks and the intensity of the prostration caused by the attacks must be significantly more than is required for a 30 percent rating.  Similarly, the inclusion of the requirement that the Veteran's migraines result in "severe economic inadaptability" (emphasis added) indicates that the Veteran's migraines must produce much greater difficulty with respect to the occupational abilities of the Veteran than is required by the 30 percent rating.  

With those differences in mind, the Board notes that the Veteran does appear to experience regular migraines, as the evidence indicates that the Veteran may experience up to four migraines per month, and these migraines may require the Veteran to greatly restrict her exposure to light and sound more than once per month.  As such, it is quite clear that the Veteran's current condition is somewhat more disabling than is reflected by the 30 percent rating criteria.

However, the record does not reflect the Veteran's condition as being most closely approximated by a 50 percent rating.  While the Veteran does appear to experience prostrating migraine headaches to some extent, there is no evidence that these attacks approach "very frequent," as is required for a 50 percent rating.  Rather, the claims file indicates that at the most, the Veteran is forced to miss, approximately, one day of work per month, not including partial absences.  This conclusion is premised both upon the Veteran's own estimate, and the fact that the claims file contains no evidence to suggest that the Veteran's work product is suffering because of her absenteeism.  

Additionally, the Board finds insufficient evidence that the Veteran's prostrating attacks are "completely" prostrating.  As was stated above, the term "prostration" is understood in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY to be "extreme exhaustion or powerlessness."  That said, the Board notes that the inclusion of the word "completely" in the 50 percent rating indicates that degrees of prostration exist, and the term cannot be exclusively defined, legally, by the reference definition above.  Still, the Veteran has stated in the claims file that she often is able to continue to work, even when experiencing a migraine.  This suggests that the Veteran's degree of debilitation, or prostration, because of her migraines is not "complete," as that word is generally understood.

Finally, the Board also looks to the inclusion of the requirement that the Veteran's migraines result in "severe economic inadaptability" in reaching this decision.  As stated above, "economic inadaptability" is not understood to mean that the Veteran is unemployable.  However, the phrase is surely understood to mean that the Veteran's occupational abilities are negatively and consequentially impact by her migraines.  Moreover, that impact is described as "severe" under the rating criteria.  

In this case, as was discussed above, the Veteran's claims file contains no evidence to suggest that her occupational abilities are impacted in any consequential way.  The Veteran has provided evidence that she requires adaptation of the lighting in her work area because of her migraines, but the record contains no evidence that such an adaptation has negatively affected her ability to satisfactorily perform her job or her ability to retain her job.  The Veteran has also provided evidence that her migraines sometimes force her to either leave her work before the end of her working day, or to miss work for the day entirely.  Still, as was stated above, there is no evidence to suggest that the Veteran's absenteeism is having a deleterious effect on her ability to satisfactorily complete her work and retain her position, nor is there any evidence to suggest that the Veteran's symptoms and absenteeism due to migraines have the ability to cause economic inadaptability.  Because no such evidence exists in the record, there is limited evidence of economic inadaptability, which falls short of any conception of the term "severe."

In light of the foregoing, the Board finds that although the Veteran's condition does appear to be more somewhat disabling than is reflected in the criteria for a 30 percent rating under DC 8100, the Veteran's condition does not sufficiently approach the severity reflected by the 50 percent rating criteria.  As such, the Board finds that the Veteran's current disability picture is most closely approximated by the 30 percent rating under DC 8100, and for that reason the Veteran's claim for an increased rating must be denied.  

That said, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

The Board finds that the Veteran's appeal should not be referred for extra-schedular consideration.  While the Veteran experiences symptoms such as pain, photophobia, phonophobia, and nausea, and while the Board is aware that these symptoms cause some occupational absenteeism, the rating criteria are intended to compensate for occupational limitations generally caused by the specified disorder.  Furthermore, the Veteran's symptoms are not exceptional in type for the given disorder in this case.  As such, the rating criteria appear to contemplate the Veteran's symptoms, and there is no evidence to suggest that the Veteran's specific experiences with those symptoms are of an extraordinary nature.  Moreover, there is no evidence to suggest that the Veteran's migraines cause other related factors, such as regular hospitalizations or "marked" interference with her employment.  As such, the Veteran is not properly referred for extra-schedular consideration.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increased rating (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not alleged that she is unable to work because of her migraine headaches.  The evidence in the record also indicates that the Veteran is currently working, and so TDIU is not raised in this case.  


ORDER

A disability rating in excess of 30 percent for the Veteran's service-connected migraine headaches is denied.



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


